DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.

Status of the Claims
Claims 1-9 are pending; claim 1 is amended. Claims 1-9 are examined below.

 Priority
The present application, filed on 11/28/2017, is a divisional of 13/754,429, filed 01/30/2013, and claims the benefit of provisional applications No. 61/592,534, filed 01/30/2012.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brocia, US Patent 7,279,297 B2 (IDS entered 05/02/2018) in view of Akireddy et al., US PG Pub No. 2011/0269975A1, Cox et al., WO2004/094656A1 and Scopes, R.K., Enzyme Activity and Assays. (2002). In eLS, (Ed.). Available online: https://doi.org/10.1038/npg.els.0000712.
Brocia teaches an assay method for detecting the level of the activity of a desired enzyme (namely CETP, the species elected by Applicant) in a bodily fluid of a subject by measuring the conversion of a substrate to product in a reaction mixture comprising undiluted bodily fluid (see abstract, col. 3, lines 56 to col. 4, line 3 and lines 20-25, col. 7, lines16-36; see especially col. 5, lines 14-24). Brocia does teach comparing the measured level to a control/standard reference sample (col. 7, lines 23-25 and lines 32-36, compared to activity in a sample from an untreated/normal subject or population, such as the same subject from the treated sample; or to a reference standard).
Brocia does demonstrate the assay also performed on sample that is pre-treated with an enzyme inhibitor (an inhibitory mAb, see Figure 5, and Example 1 at col. 15, lines 30-41, see in 
As such, Brocia differs from the claimed invention in that Brocia fails to teach employing a negative control sample that is a second reaction mixture comprising the bodily fluid sample at a concentration identical to that of the (first) reaction mixture and further containing an inhibitor which is a binding or inactivating agent for the enzyme. 
However, see Akireddy et al. at para [0191] teach performing an assay for measuring enzyme activity. See at para [0191], Akireddy et al. teach performing an assay, and further running control samples (performing both of a positive and a negative control, see for example a control sample including a sample receiving known inhibitor).
Cox is an example in the art where a control sample is merely an aliquot of the test sample (for example Cox claim 17 and also page 13, line 4 to page 14 line 3); Cox teach a corresponding control sample is a test sample prior to treatment and/or addition of reagent, or could be negative control sample (treated sample). 
Further, regarding enzyme activity and assays, see Scopes discuss the effect of substrate concentration on enzyme activity (see page 1, col. 1, para 2 and col. 1, para 3, to col. 2). Scopes teach it is known that rate (of conversion of substrate) is effected by the amount of substrate (see rate measured varies with substrate concentration more rapidly as the substrate concentration decreases, page 1, col. 2, para 1). See page 6, Summary, Scopes teach parameters including substrate concentration must be controlled, as this will define how much enzyme is present in a sample compared with others.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified Brocia such to have used/employed the measured 
Alternatively to it being obvious to apply both control samples (modifying to include an additional control that is sample including inhibitor) as indicated in detail above, it would have been obvious to have modified Brocia in order to apply the control comprising sample with inhibitor as an obvious matter of a simple substitution of one known assay control for another (namely using a control comprising sample and an inhibitor versus a control absent inhibitor). The prior art contained the method namely the assay for detecting enzyme activity in an undiluted sample, as taught by Brocia, which differed from the claimed invention only in terms of the control sample employed. It was known in the art at the time that both types of control samples, namely control sample comprising inhibitor, as well as those without inhibitor, were useable as control samples for the same purpose, namely for assays measuring enzyme activity (see Akireddy teaching positive and negative controls). Alternative to above, one of ordinary 
The ordinarily skilled artisan would have a reasonable expectation of success considering Akireddy teach either type of control as suitable when performing an assay for detecting enzyme activity. One would further expect that so long as there is known control data comprising an expected known amount of activity or lack of activity (whether positive or negative control), detection of activity in a test sample could be made by way of comparison. Further, it was well known in the assay art at the time to rely on control samples that are merely a separate aliquot of the test sample, comprising or lacking assay reagent (see for example as supported by Cox).
Regarding the limitation as amended that the second reaction comprise the bodily fluid sample at a concentration identical to that of the (first) reaction mixture; as discussed in detail previously above, it is known that the activity assay of Brocia is a measure of the conversion of substrate present in the sample (see cited above, Brocia teaches an assay method for detecting the level of the activity of a desired enzyme (namely CETP, the species elected by Applicant) in a bodily fluid of a subject by measuring the conversion of a substrate to product in a reaction mixture). Further, as discussed, the prior art recognized at the time the important effect that substrate concentration has on activity (namely, that it effects rate of conversion by the enzyme). Even more, see as discussed above regarding control samples, that it was a known technique in the art at the time when performing assay for enzyme activity to rely on control that is sample with inhibitor added to the sample (as the control). 
It would have been further prima facie obvious to have provided control sample that is sample at a concentration identical to that of the first reaction mixture (that sample concentrations be the same) in order to minimize concentration effects due to substrate 
Regarding claim 2, see Brocia teach measuring by determining transfer of label from a donor substrate to an acceptor (col. 4, lines 20-24; col. 5, lines 14-24; col. 8, lines 13-15).
Regarding claim 3, see Brocia teach label that is a fluorescent label present as a quenched state in the donor and as an unquenched state after transfer (col. 8, lines 55-63; col. 12, lines 5-7).
Regarding claim 4, see Brocia teach inhibitor that is an antibody (see col. 15, Example 1, lines 30-41).
Regarding claims 5-7, wherein the undiluted amount of sample is that wherein the bodily fluid comprises at least 50%, at least 85%, at least 90% of the reaction mixture, see Brocia (col. 4, lines 15-16; col. 5, lines 19-20; col. 7, lines 51-64).
Regarding claims 8 and 9, see Brocia as cited above, teaching enzyme that is CETP (Applicant’s elected species). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,618,784 B2 in view of Brocia (US 7,279,297 B2), Akireddy, Cox et al. and Scopes et al. 
US 7,618,784 also recites a method for detecting activity level of an enzyme in a bodily fluid sample (see claim 1, the enzyme PLTP).See the patent recites a method to determine enzyme activity (CETP) in a bodily fluid sample by measuring the conversion of substrate to product in a reaction mixture (claim 1), the method comprising comparing to a standard (claim 11).
However, see US 7,618,784 fails to teach the bodily fluid sample is undiluted and fails to teach the assay comprising a negative control sample that is a reaction mixture comprising the bodily fluid at a concentration identical to that of the reaction mixture and further containing an inhibitor for the enzyme.
Brocia is as cited in detail previously above (see above), Brocia similarly teaching the same type of assay (see previous citations above), Brocia teaching sample that is preferably undiluted, teach undiluted to avoid dilution effects (see e.g., col. 4, lines 7-25, 90%; see also col. 5, lines 14-24; see the dilution of Brocia reads on what Applicant defines as “undiluted”, para [0022] of the originally filed specification). Brocia teach their assay to detect the enzyme CETP for determining heart disease risk factors (see e.g., col. 1, lines 15-26).

Cox et al. is as cited in detail above teaching the use of aliquots of sample as control samples. 
Scopes is as cited in detail previously above, teaching importance of substrate concentration due to the effects of concentration of rate of conversion of substrate.
It would have been obvious to have performed the method of US 7,618,784 on undiluted sample as taught by Brocia because Brocia teach this is preferable (avoid dilution effects, see as discussed above). One of ordinary skill would have a reasonable expectation of success because Brocia’s enzyme activity assay (US 7,279,297 B2) is substantially similar with of the copending claims 7,618,784. 
Additionally it would have been obvious to have modified US 7,618,784 in view of Brocia, Akireddy, Cox and Scopes, in order to rely on a control that is a reaction mixture as presently claimed (of identical sample concentration, further including an inhibitor) for the same reasons as indicated previously above (see above analysis citing Akireddy and Cox, as the same analysis applies presently).
Regarding claim 2, US 7,618,784 similarly recites measuring by determining transfer of label from donor substrate to acceptor (see claim 1).
Regarding claim 3, see US 7,618,784 at claims 4-8.
Regarding claim 4, see the combination of the cited art above (e.g., Brocia) teaching inhibitor comprising an antibody. 

Regarding claims 8 and 9, Brocia teach the same assay technique for enzyme activity wherein the enzyme is CETP. It would have been prima facie obvious to the ordinarily skilled artisan to have modified US 7,618,784 in order to perform the assay in order to detect CETP in place of PLTP in order to determine heart disease risk factors  (Brocia). The ordinarily skilled artisan would have been motivated to detect CETP in place of PLTP as a simple substitution of one known enzyme for another. Further one would have had a reasonable expectation of success considering the similarity in the assays of US 7,618,784 and Brocia (same assay technique for enzyme activity).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,642,065 B2 in view of Brocia (US 7,279,297 B2), Akireddy, Cox et al. and Scopes et al. 
US 7,642,065 also recites a method for detecting activity level of an enzyme in a bodily fluid sample (see claim 1, the enzyme CETP).See the patent recites a method to determine enzyme activity (CETP) in a bodily fluid sample by measuring the conversion of substrate to product in a reaction mixture (claim 1).
However, see US 7,642,065 fails to teach the bodily fluid sample is undiluted and fails to teach the assay comprising a negative control sample that is a reaction mixture as presently claimed (of identical sample concentration, including an inhibitor).
Brocia is as cited in detail previously above (see above), Brocia similarly teaching the same type of assay (see previous citations above), Brocia teaching sample that is preferably 
Akireddy et al. at para [0191] is also as cited in detail previously above (teaching enzyme activity assay, employing a control that is either a positive or negative control, see a control comprising inhibitor). 
Cox et al. is as cited in detail above teaching the use of aliquots of sample as control samples. 
Scopes is as cited in detail previously above, teaching importance of substrate concentration due to the effects of concentration of rate of conversion of substrate.
It would have been obvious to have performed the method of US 7,642,065 on undiluted sample as taught by Brocia because Brocia teach this is preferable and increases accuracy by avoiding dilution effects. One of ordinary skill would have a reasonable expectation of success because Brocia’s enzyme activity assay is substantially similar to that of 7,642,065. 
Additionally it would have been obvious to have modified US 7,642,065 in view of Brocia in order to rely on a control that is a reaction mixture of identical sample concentration further comprising inhibitor for the reasons as indicated previously above (see above analysis citing Akireddy, Cox and Scopes, as the same analysis also applies presently).
Regarding claim 2, US 7,642,065similarly recites measuring by determining transfer of label from donor substrate to acceptor (see claim 1).
Regarding claim 3, see US 7,618,784 at claims 2-7.

Regarding claims 5-7, see the combination of the cited art above teaching bodily fluid % as presently claimed (see Brocia).
Regarding claims 8 and 9, US 7,642,065 recites CETP.  

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive for the following reasons:
The amendments at claim 1 are acknowledged by the Examiner; it appears support for the amendment, “sample concentration identical to that of the first reaction mixture” is found at least at Example 1 of the originally filed specification.
Regarding remarks at page 5, see as indicated previously in detail above, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103 over Brocia in view of Akireddy and Cox, at remarks pages 4-6 Applicant argues the Office has failed to present a prima facie case of obviousness with regard the claim as amended. In particular (remarks page 5) Applicant argues the claim as amended recites an improved method for detecting the level of the activity of a desired enzyme in a bodily fluid of a subject by measuring the conversion of substrate to product in a first reaction mixture comprising an undiluted amount of the bodily fluid, wherein the improvement comprises employing as a negative control a second mixture at a substantially identical concentration to that of the first reaction.

Applicant argues the present method is based on Applicant’s recognition that improved methods are needed for the determination of enzyme activity levels in a sample comprising an undiluted amount of a bodily fluid. Applicant references para [0007] of the original specification to indicate a subject’s enzyme activity levels can be more accurately measured using undiluted samples, as the samples components are at physiological concentrations in undiluted samples. Applicant indicates at arguments that Applicant recognized that especially in undiluted samples there can often be present a non-specific matrix effect wherein the transmission of fluorescence is affected by components of the sample. Applicant asserts that based on this recognition, as well as the realization that addition of an enzyme inhibitor would allow for use of a second mixture comprising the bodily fluid at a concentration identical to that of the first mixture as a control, Applicant developed the present, improved method that not only accounts for interfering or modulating substances, but also matrix effects on fluorescence measurement (citing para [0009]). See remarks page 6, Applicant argues the cited art are silent on matrix effects present in undiluted samples. 

Further, although the combination of the cited prior art does not specifically state that the reason it would be obvious to combine the cited art is due to motivation that specifically is to account for “interfering or modulating substances” as argued, the motivation to combine need not be the same as Applicant’s reasons. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, Applicant argues there is no motivation to employ the control sample for the assay of Brocia, that one would be no more motivated to employ the recited control than they would to employ a buffer solution lacking enzyme to be assayed. However, this argument is not persuasive for two reasons. First, the art supports the technique of performing more than one assay control is known obvious in view of the cited art (for example performing both positive and negative controls, see Akireddy). For the reasons as indicated in detail above, it would have been obvious to have modified Brocia to include the additional control comprising identical 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). See the detailed rejection as set forth above, the pending grounds of rejection take into account only that which is within the level of ordinary skill, as provided by the cited prior art. Further, as noted in the rejections above, the base method for determining enzyme activity is taught by Brocia, Brocia’s method is substantially similar to that which is claimed, differing only in terms of the control sample and, for the reasons as discussed above, it would have been obvious to have modified to rely on a control that is the sample at the same concentration, but further including inhibitor.
Regarding the rejection of claims on the grounds of non-statutory double patenting (remarks pages 7-8), see Applicant refers to the same reasoning/arguments as applied in detail above. For the reasons as discussed in detail above, these arguments are not persuasive.  

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641